Election/Restrictions
Applicant’s election without traverse of the flexible coupling shown in Figs. 1, 2 & 4-7 (Species 1) in the reply filed on October 13, 2022 is acknowledged.

Claims 3-7, 12, 13, 15 & 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 is directed to a method of assembling “comprising transferring torque”.  No such method of assembling appears in the written description of the disclosed invention.

Claim Rejections - 35 USC § 102
Claims 1, 2, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn, US 1,622,772.  Dunn discloses a flexible coupling for transferring torque (lines 1-4), the coupling comprising: 
an input coupler (21), the input coupler including an inner face (22); 
an output coupler (21), the output coupler including an inner face (22); and 
a plurality of rigid chain linkages links (23, 24), each rigid linkage coupled between an input attachment point coupled to the inner face of the input coupler and an output attachment point coupled to the inner face of the output coupler, each rigid linkage pivotably and slidably coupled to the input attachment point and the output attachment points,

Claims 1, 2, 8, 10, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon, US 4,125,028.  Gordon discloses a flexible coupling for transferring torque (col. 3, lines 1 & 2), the coupling comprising: 
an input coupler (20), the input coupler including an inner face; 
an output coupler (30), the output coupler including an inner face; and 
a plurality of rigid (col. 4, lines 12-16) chain linkages links (50), each rigid linkage coupled between an input attachment point (21) coupled to the inner face of the input coupler and an output attachment point (32) coupled to the inner face of the output coupler, each rigid linkage pivotably (col. 3, lines 63-68) and slidably (col. 4, lines 4-7) coupled to the input attachment point and the output attachment points,
wherein Fig. 1 shows the inner face of each of the input coupler and the output coupler includes a plurality of mounting holes positioned to receive the input attachment points and output attachment points, respectively,
wherein the input coupler further comprises an input adapter (62), the input adapter including a spline.

Claims 1, 2, 8, 9, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halle, US 779,930.  Hale discloses a flexible coupling for transferring torque, the coupling comprising: 
an input coupler (B, C), the input coupler including an inner face; 
an output coupler (E, F), the output coupler including an inner face; and 
a plurality of rigid chain linkages (H), each rigid linkage coupled between an input attachment point (I) coupled to the inner face of the input coupler and an output attachment point (I) coupled to the inner face of the output coupler, each rigid linkage pivotably and slidably coupled to the input attachment point and the output attachment points,
wherein the inner face of each of the input coupler and the output coupler includes a plurality of mounting holes (D & G) positioned to receive the input attachment points and output attachment points, respectively,
wherein Fig. 1 shows the mounting holes (G) of the output coupler are formed deeper than the mounting holes (D) of the input coupler.

Claims 1, 2, 8-10, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittredge, US 1,976,131.  Kittredge discloses a flexible coupling for transferring torque (page 1, line 17), the coupling comprising: 
an input coupler (5), the input coupler including an inner face; 
an output coupler (8), the output coupler including an inner face; and 
a plurality of rigid (page 4, line 17) chain (page 3, lines 140-142) links (7A, 7B, 7C), each rigid linkage coupled between an input attachment point (6A-6F) coupled to the inner face of the input coupler and an output attachment point (9A-9D) coupled to the inner face of the output coupler, each rigid linkage pivotably and slidably (page 2, lines 122-131) coupled to the input attachment point and the output attachment points,
wherein Fig. 1 shows the inner face of each of the input coupler and the output coupler includes a plurality of mounting holes positioned to receive the input attachment points and output attachment points, respectively,
wherein Fig. 1 shows the mounting holes of the output coupler are formed deeper than the mounting holes of the input coupler.
wherein the input coupler further comprises an input adapter (10), the input adapter including a spline.

Claims 1, 2, 8, 10, 11, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hormby, US 987,878.  Hormby discloses a flexible coupling for transferring torque (page 1, lines 9 & 10), the coupling comprising: 
an input coupler (A), the input coupler including an inner face (see at Fig. 2 the outer surface of coupler A that is inside (i.e. inner) casing F); 
an output coupler (A), the output coupler including an inner face; and 
a plurality of rigid chain linkages (C), each rigid linkage coupled between an input attachment point (E) coupled to the inner face of the input coupler and an output attachment point (E) coupled to the inner face of the output coupler, each rigid linkage pivotably (page 2, lines 7-10) and slidably (page 1, line 98) coupled to the input attachment point and the output attachment points,
wherein Fig. 4 shows the inner face of each of the input coupler and the output coupler includes a plurality of mounting holes positioned to receive the input attachment points and output attachment points, respectively,
wherein the input coupler further comprises an input adapter, the input adapter including a spline (page 1, line 80),
wherein the output coupler further comprises an output adapter (B), the output adapter including a thread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679